Exhibit 10.6

Execution Copy

SENIOR SUBORDINATED TERM LOAN AGREEMENT

DATED AS OF DECEMBER 11, 2000

BETWEEN

IRIDIUM SATELLITE LLC,

as Borrower,

and

MOTOROLA, INC.,

as Lender

 





--------------------------------------------------------------------------------







Table of Contents

Page

1.

DEFINITIONS AND INTERPRETATION OF AGREEMENT………………………

1

1.1

Definitions………………………………………………………………………

1

1.2

Other Definitional Provisions…………………………………………………..

7

1.3

Interpretation of Agreement…………………………………………………….

7

2.

COMMITMENT OF THE LENDER…………………………………………………..

7

2.1

Commitment of the Lender……………………………………………………..

8

2.2

Note Evidencing the Loan……………………………………………………...

8

3.

INTEREST AND FEES………………………………………………………………...

8

3.1

Interest…………………………………………………………………………..

8

3.2

Method of Calculating Interest…………………………………………………

8

3.3

Commitment Fee………………………………………………………………..

8

3.4

Loan Success Fee……………………………………………………………….

8

4.

PAYMENTS AND PREPAYMENTS…………………………………………………

9

4.1

Place of Payment……………………………………………………………….

9

4.2

Prepayments……………………………………………………………………

9

5.

WARRANTIES………………………………………………………………………...

10

5.1

Existence………………………………………………………………………..

10

5.2

Authorization…………………………………………………………………...

10

5.3

No Conflicts…………………………………………………………………….

10

5.4

Validity and Binding Effect…………………………………………………….

11

5.5

No Default………………………………………………………………………

11

5.6

Litigation………………………………………………………………………..

11

5.7

Liens…………………………………………………………………………….

11

5.8

Subsidiaries……………………………………………………………………..

11

5.9

Purpose………………………………………………………………………….

11

5.10

Compliance……………………………………………………………………..

11

6.

AFFIRMATIVE COVENANTS……………………………………………………….

11

6.1

Financial Statements……………………………………………………………

11

6.2

Certificates; Other Information…………………………………………………

12

6.3

Maintenance of Existence and Compliance with Law………………………...

13

6.4

Maintenance of Property; Insurance…………………………………………..

13

6.5

Inspection of Property: Books and Records: Discussions……………………..

13

6.6

Notices…………………………………………………………………………

13

6.7

Environmental Laws…………………………………………………………..

15





i




--------------------------------------------------------------------------------







6.8

Obligations and Taxes………………………………………………................

15

6.9

Future Assurances……………………………………………………………..

15

7.

NEGATIVE COVENANTS…………………………………………………………..

16

7.1

Limitation on Indebtedness…………………………………………………….

16

7.2

Limitation on Liens……………………………………………………………

17

7.3

Limitation on Guarantee Obligations…………………………………………..

18

7.4

Limitation on Fundamental Changes…………………………………………..

18

7.5

Limitation on Sale of Assets…………………………………………………..

18

7.6

Limitation on Restricted Payments/Dividends…………………………………

19

7.7

Limitation on Investments, Loans and Advances………………………………

19

7.8

Limitation on Transactions with Affiliates…………………………………......

20

7.9

Limitation on Sales and Leasebacks……………………………………………

20

7.10

Limitation on Equity Issuances of Satellite or its Subsidiaries…………………

20

7.11

Limitation on Equity Issuances of Holdings……………………………………

21

7.12

Prepayment of Senior Indebtedness………………………………………….....

21

7.13

Other Agreements………………………………………………………………

21

7.14

Amendments to Other Agreements……………………………………….........

21

8.

CONDITIONS PRECEDENT TO THE LOAN………………………………….........

21

8.1

Note……………………………………………………………………………

21

8.2

Guaranty……………………………………………………………………….

21

8.3

Charter; Good Standings Resolutions………………………………………….

21

8.4

Incumbency Certificate…………………………………………………………

21

8.5

Opinion………………………………………………………………………..

21

9.

EVENTS OF DEFAULT AND REMEDIES………………………………………….

21

9.1

Events of Default………………………………………………………………

21

9.2

Remedies………………………………………………………………………

23

10.

GENERAL……………..………………………………………………………………

23

10.1

Waiver and Amendments………………………………………………………

23

10.2

Notices………………………………………………………………………….

23

10.3

Expenses………………………………………………………………………

24

10.4

Information…………………………………………………………………….

24

10.5

Severability…………………………………………………………………….

24

10.6

LAW…………………………………………………………………………..

24

10.7

Successors……………………………………………………………………..

24

10.8

Forum Selection and Consent to Jurisdiction………………………………….

24

10.9

Waiver of Jury Trial……………………………………………………………

25

11.

SUBORDINATION……………………………………………………………………

25

11.1

Bankruptcy Events…………………………………………………………….

25

11.2

Turnover……………………………………………………………………….

27

11.3

Subrogation…………………………………………………………………….

27





ii




--------------------------------------------------------------------------------







11.4

Reinstatement…………………………………………………………………..

27

11.5

No Waiver of Subordination Provisions………………………………………..

27

11.6

Benefits of Subordination………………………………………………………

28

11.7

Provisions Solely Defining Relative Rights……………………………………

28

11.8

Credit Enhancements…………………………………………………………..

29







EXHIBIT A - Note

EXHIBIT B - Guaranty





iii




--------------------------------------------------------------------------------







SENIOR SUBORDINATED TERM LOAN AGREEMENT

THIS SENIOR SUBORDINATED TERM LOAN AGREEMENT, dated as of December 11, 2000, is
entered into between Iridium Satellite LLC, a Delaware limited liability company
(“Satellite”), and Motorola, Inc., a Delaware corporation (the “Lender”).

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

1.

DEFINITIONS AND INTERPRETATION OF AGREEMENT.

1.1

Definitions. In addition to the terms defined elsewhere in this Agreement, the
following terms shall have the meanings indicated for purposes of this Agreement
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 20% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“Agreement” means this Senior Subordinated Term Loan Agreement, as it may be
amended, modified or supplemented from time to time.

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks are authorized or required to be closed in Chicago, Illinois.

“Change of Control” means the occurrence of any of the following events: (a) any
Person who owns any Interests of Holdings at and as of the date of this
Agreement (“Initial Investor”), together with such Person’s Affiliates, shall
have acquired beneficial ownership of Interests entitling the holders thereof to
more than 50% of the income of, or the liquidation proceeds from, Holdings; or
(b) any Person who is not an Initial Investor, together with such Person’s
Affiliates and with other Persons constituting a “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) shall
have acquired beneficial ownership of Interests entitling the holders thereof to
more than 50% of the income of, or the liquidation proceeds from, Holdings; or
(c) Holdings shall cease to own 100% of the equity interests of Satellite;
provided that a Change of Control (other than the one described in clause (c) of
this paragraph) shall not include (x) a transaction in which a Person or “group”
acquires beneficial ownership of Interests entitling the holders thereof to more
than 50% of the income of, or liquidation proceeds from, Holdings in exchange
for the transfer to Holdings of such Person’s or group’s ownership of a business
or entity in a purchase or merger permitted hereby and which does not involve
the payment of cash to the seller or (y) a transaction in which one of the
Initial Investors, together with such Person’s Affiliates, acquires beneficial
ownership of Interests as a result of such Person’s or Persons’ subscription to
purchase from Holdings additional Interests











--------------------------------------------------------------------------------







included in the first $150 million of equity securities issued by Holdings. As
used in this paragraph “Interests” shall mean any equity interest, whether
voting or non-voting, entitling the holder thereof to a share of the income of,
or liquidation proceeds from, Holdings.

“Code” means the Internal Revenue Code of 1986 and any successor statute of
similar import, together with the regulations thereunder, in each case as in
effect from time to time. References to sections of the Code shall be construed
to also refer to any successor sections.

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with Satellite within the meaning of Section 4001 of
ERISA or is part of a group which includes Satellite and which is treated as a
single employer under Section 414 of the Code.

“Constellation” means Iridium Constellation LLC, a Delaware limited liability
company.

“Contractual Obligation” means as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Distribution Event” means the (i) direct or indirect (a) payment of any
dividend or other distribution (in the form of cash or otherwise) in respect of
the equity interests of Holdings or (b) purchase, conversion, redemption or
other acquisition for value or otherwise by Holdings of any equity interest of
Holdings or (ii) initial public offering or any secondary public offering by
Holdings or Satellite in which any holders of equity interests of Holdings shall
be afforded the opportunity to participate as a selling equity holder in such
offering.

“EBITDA” shall mean, with respect to Satellite for any fiscal year, an amount
equal to (a) consolidated net income of Satellite for such period, as determined
in accordance with GAAP, minus (b) the sum of (i) gain from extraordinary items
for such period and (ii) any other non-cash gains which have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of Satellite for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) interest
expense, (ii) loss from extraordinary items for such period, (iii) the amount of
non-cash charges (including depreciation and amortization) for such period, (iv)
amortized debt discount for such period, (v) the amount of any deduction to
consolidated net income as the result of any grant to any members of the
management of Satellite of any membership interests, and (vi) all cash and
noncash charges in accordance with GAAP for federal and state taxes and all
distributions by Satellite to Holdings on account of federal or state taxes
payable by Holdings or its members, in each case to the extent included in the
calculation of consolidated net income of Satellite for such period in
accordance with GAAP, but without duplication.

“Environmental Law” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority having the force and effect
of law or other Requirements of Law (including, without limitation, common law)
regulating, relating to or imposing liability or





2




--------------------------------------------------------------------------------







standards of conduct concerning protection of the environment or space, or human
health as related to the environment or space, as now or at any relevant time
hereafter in effect.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed to also refer to any successor sections.

“Event of Default” means any of the events described in Section 8.1.

“Exchange Securities” means any debt or equity securities (including common
stock) of Satellite or any other Person that are distributed to the Lender in
respect of the Obligations pursuant to a confirmed plan of reorganization or
readjustment and which are subordinated to the Senior Indebtedness to at least
the same extent as the Obligations are subordinated to the Senior Indebtedness
under this Agreement.

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any period of 12 consecutive calendar months ending on the
31st day of December. References to a Fiscal Year with a number corresponding to
any calendar year (e.g. “Fiscal Year 2000”) refer to the Fiscal Year ending on
the 31st day of December occurring during such calendar year.

“Former Plan” means any employee benefit plan in respect of which Satellite or a
Commonly Controlled Entity has engaged in a transaction described in Section
4069 or Section 4212(c) of ERISA.

“GAAP” means generally accepted accounting principles as applied in the
preparation of the audited consolidated financial statements of Satellite.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any such obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefore, (ii) to advance or supply funds (1) for the purchase or payment of
any such primary obligation or (2) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in





3




--------------------------------------------------------------------------------







respect thereof; provided that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by
Satellite in good faith.

“Guaranty” means, collectively, that certain Guaranty dated as of the date
hereof by Holdings in favor of the Lender, and each other guaranty executed by
any Subsidiary in favor of the Lender, each as amended, supplemented or modified
from time to time.

“Holdings” means Iridium Holdings LLC, a Delaware limited liability company.

“Holdings LLC Agreement” means that certain Iridium Holdings LLC Limited
Liability Company Agreement dated as of December __, 2000.

“Indebtedness” means of any Person at any date, (a) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services (other than trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under any leases of
property that are required by GAAP to be capitalized on the balance sheet of
such Person, (d) all obligations of such Person in respect of bankers’
acceptances issued or created for the account of such Person, (e) all
obligations of such Person in respect of interest rate protection agreements,
interest rate futures, interest rate options, interest rate caps and any other
interest rate hedge arrangements, (f) all preferred stock issued by such Person
which, pursuant to its terms, is subject to mandatory redemption, retirement or
acquisition by such Person on or prior to the Maturity Date and (g) all
indebtedness or obligations of the types referred to in the preceding clauses
(a) through (f) secured by any Lien on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment
thereof.

“Interest Payment Date” has the meaning given to such term in Section 3.1.

“Lender” – see Preamble.

“Lien” means any mortgage, pledge, hypothecation, assignment, security deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any other transaction or
agreement having substantially the same economic effect as any of the
foregoing).

“Loan” means, collectively, the loans described in Section 2.1.





4




--------------------------------------------------------------------------------







“Loan Documents” means this Agreement, the Note, the Guaranty and the other
documents and agreements contemplated hereby and executed by Satellite, Holdings
or any other Person in favor of the Lender.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of
Holdings and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement, the Note or the Guaranty or the rights and
remedies of the Lender under this Agreement, the Note or the Guaranty.

“Maturity Date” means the earliest to occur of (a) the date on which any Change
of Control shall occur, (b) the date on which Satellite shall fail to maintain
direct and beneficial ownership, free and clear of any Lien, of 100% of the
outstanding membership interests of Constellation or (c) May 30, 2005.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Note” means Satellite’s promissory note, substantially in the form set forth as
Exhibit A with appropriate insertions, as such promissory note may be amended,
modified or supplemented from time to time, and the term “Note” shall include
any substitutions for, or replacements of, such promissory note.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loan, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of Satellite to the Lender or any indemnified
party arising under the Loan Documents.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, joint stock company, association, unincorporated
organization, government or agency or political subdivision thereof, or other
entity.

“Plan” any employee benefit plan which is covered by ERISA and in respect of
which Satellite or a Commonly Controlled Entity is an “employer” as defined in
Section 3(5) of ERISA.

“Reference Rate” means, at any time, the latest “Prime Rate”, as indicated in
the “Money Rates” column of The Wall Street Journal. Each change in the interest
rate on the Loan shall take effect on the effective date of the change in the
Reference Rate.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsection .22, .23, .25, .27 or .28 of PBGC Reg. § 4043 or any
successor regulation thereto.





5




--------------------------------------------------------------------------------







“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject;
provided that the foregoing shall not apply to any non-binding recommendation of
any Governmental Authority.

“Responsible Officer” means as to any Person, any of the following officers of
such Person: (a) the chief executive officer or the president of such Person
and, with respect to financial matters, the chief financial officer, the
treasurer or the controller of such Person, (b) any vice president of such
Person or, with respect to financial matters, any assistant treasurer or
assistant controller of such Person, who has been designated in writing to the
Lender as a Responsible Officer by such chief executive officer or president of
such Person or, with respect to financial matters, such chief financial officer
of such Person, (c) with respect to Section 6.6 and without limiting the
foregoing, the general counsel of such Person and (d) with respect to ERISA
related matters, the vice president of human resources of such Person.

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Senior Credit Documents” means, collectively, the Senior Note, each guaranty
executed thereunder and each other agreement or instrument executed thereunder,
in each case as the same may be amended, supplemented or otherwise modified from
time to time in accordance with its terms, including any agreement executed in
connection with any refinancing, replacement, refunding, extension, renewal or
restructuring of all or any portion of the Senior Indebtedness provided for
under the Senior Note or any successor instrument or agreement thereto (whether
or not with the same creditors).

“Senior Creditor” means the holders of Senior Indebtedness from time to time.

“Senior Indebtedness” means the following liabilities, obligations and
Indebtedness of Satellite: (a) all obligations of Satellite incurred under or in
respect of the Senior Note, whether for principal, premium (if any), interest
(including interest which would accrue but for the filing of a petition
initiating any bankruptcy or similar proceeding and whether or not the same is
allowed as a claim in any such proceeding), expenses, indemnities, penalties,
fees, charges or other amounts or sums payable by Satellite from time to time
under the Senior Credit Documents; provided, that the aggregate principal amount
at any one time outstanding under the Senior Note shall not exceed $18,500,000,
plus any amount of “Excess Principal” (as defined in the Senior Note), and minus
the amount of principal amortization payments that have been made thereunder;
and (b) any and all refinancings, replacements or refundings, extensions,
renewals or restructurings of any of the liabilities, obligations and
indebtedness of Satellite referred to in this definition.

“Senior Note” means the Senior Convertible Promissory Note dated as of the date
hereof by Satellite in favor of Iridium LLC, a Delaware limited liability
company, or any subsequent holder or holders thereof, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms of this Agreement.





6




--------------------------------------------------------------------------------







“Senior Securities” means the Senior Indebtedness and all securities issued in
exchange for or distributed pursuant to a confirmed plan of reorganization or
readjustment to the holders of Senior Indebtedness in respect of the Senior
Indebtedness.

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Note shall refer to a Subsidiary or Subsidiaries of Holdings.

“Taxes” with respect to any Person means taxes, assessments or other
governmental charges or levies imposed upon such Person, its income or any of
its properties, franchises or assets.

“Trade Accounts Payable” of any Person means trade accounts payable of such
Person with a maturity of not greater than 90 days incurred in the ordinary
course of such Person’s business.

“Trigger Event” means the first to occur of (a) the occurrence of any Change of
Control, (b) the consummation of an initial public offering by Holdings or
Satellite, and (c) the sale of all or a material portion of the assets of
Holdings or Satellite.

“Underfunding” means an excess of all accrued benefits under a Plan (based on
those assumptions used to fund such Plan), determined as of the most recent
annual valuation date, over the value of the assets of such Plan allocable to
such accrued benefits.

“Unmatured Event of Default” means any event or condition which, with the lapse
of time or giving of notice to the Company or both, would constitute an Event of
Default.

1.2

Other Definitional Provisions. Unless otherwise defined or the context otherwise
requires, all financial and accounting terms used herein or in any certificate
or other document made or delivered pursuant hereto shall be defined in
accordance with GAAP. Unless otherwise defined therein, all terms defined in
this Agreement shall have the defined meanings when used in the Note or in any
certificate or other document made or delivered pursuant hereto.

1.3

Interpretation of Agreement. A Section or an Exhibit is, unless otherwise
stated, a reference to a section hereof or an exhibit hereto, as the case may
be. Section captions used in this Agreement are for convenience only, and shall
not affect the construction of this Agreement. The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar purport when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.

2.

COMMITMENT OF THE LENDER.





7




--------------------------------------------------------------------------------







2.1

Commitment of the Lender. Subject to the terms and conditions of this Agreement
and in reliance upon the warranties of Satellite herein set forth, the Lender
agrees to make a term loan to Satellite in two draws in an aggregate principal
amount of $30,000,000 (collectively, the “Loan”), with the first advance to be
made on the date of this Agreement in an amount equal to $24,155,000, and the
second advance to be made in an amount equal to $5,845,000 for the purpose set
forth in Section 5.9.

2.2

Note Evidencing the Loan. The Loan shall be evidenced by the Note and shall be
payable in full on the Maturity Date.

3.

INTEREST AND FEES.

3.1

Interest. The unpaid principal amount of the Loan shall bear interest prior to
maturity at a rate per annum equal to the Reference Rate in effect from time to
time plus 3.0% per annum. Accrued interest shall be payable in arrears in cash
on the last day of each calendar month and at maturity (each, an “Interest
Payment Date”), commencing with the first of such dates to occur after the date
of the Note; provided, that prior to the first to occur of (x) the maturity of
the Loan, whether by acceleration or otherwise, and (y) the payment in full of
the Senior Indebtedness, on each Interest Payment Date which arises (a) from the
date of this Agreement through December 31, 2001, all accrued interest on the
Loan for the prior month shall not be paid in cash, but shall instead be added
to the principal amount of the Loan, and (b) thereafter, accrued interest for
the prior month shall be in paid in cash at a rate of 6.5% per annum and all
remaining accrued interest on the Loan for the prior month shall be added to the
principal amount of the Loan. While an Event of Default has occurred and is
continuing, at the Lender’s sole option, the unpaid principal amount of the Loan
and any due and unpaid fees shall bear interest thereafter until paid in full at
a rate per annum equal to the Reference Rate in effect from time to time plus
5.0% per, annum After maturity, accrued interest shall be payable in cash on
demand.

3.2

Method of Calculating Interest. Interest on the unpaid principal amount of the
Loan shall accrue from and including the date each advance is made to, but not
including, the date the Loan is paid. Interest shall be calculated on the basis
of a year consisting of 365 (or, when applicable, 366) days and paid for actual
days elapsed.

3.3

Commitment Fee. Satellite shall pay the Lender a commitment fee of $5,000,000,
payable upon the earlier of (a) December 11, 2010 and (b) the occurrence of the
Trigger Event (in each case subject to the provisions of Section 3.4(c) below).

3.4

Loan Success Fee. Satellite shall pay the Lender one or more payments of a loan
success fee as follows:

(a)

Upon the occurrence of each Distribution Event, Satellite shall pay to the
Lender, concurrent with the consummation of such Distribution Event, an amount
equal to (and in the form of the payment or distribution which is made to any
equity holder or holders of Holdings with respect to such Distribution Event)
what a person having originally received Class B Units (as defined in the
Holdings LLC Agreement) constituting 5% of the total number of issued and
outstanding Class A Units (as defined in the Holdings LLC Agreement) and Class B
Units taken together would have received (or would have





8




--------------------------------------------------------------------------------







been afforded the opportunity to receive under clause (ii) of the definition of
Distribution Event) as a distribution on equity (or payment for the sale of
equity into the offering in the case of such clause (ii)) held by such person
and also having received any additional equity or other benefits or detriments
contained in or resulting from the anti-dilution provisions and other similar
protections afforded to or applicable to holders of Class B Membership Interests
in Holdings, in each case under the Holdings LLC Agreement. Any payments under
this Section 3.4(a) shall be in addition to (but without duplication of) any
required payments under Sections 3.3 and 3.4(b).

(b)

Upon the first to occur of (x) any Change of Control or (y) the sale of all or a
material portion of the assets of Holdings or Satellite, Satellite shall pay to
Lender a cash amount, upon the occurrence of such event, equal to the lesser of
(a) (i) (A) the highest EBITDA for any complete fiscal year beginning after the
date of this Agreement and ending prior to the date on which such Trigger Event
occurs, times (B) 12, less (ii) the aggregate “Capital Contributions” remaining
unreturned to “Class A Members” (each, as defined in the Holdings LLC
Agreement), times (iii) .05 and less (iv) the amount of the commitment fee
provided for in Section 3.3 which has been or is concurrently being paid and (b)
the value of the consideration which a person having originally received
Holdings’ Class B Units constituting 5% of the total number of issued and
outstanding Class A Units and Class B Units taken together, and also having
received any additional equity or other benefits or detriments contained in or
resulting from the anti-dilution provisions and other similar protections
afforded to or applicable to holders of Class B Membership Interests in
Holdings, in each case under the Holdings LLC Agreement, would have received in
such transaction under clause (x) or (y) of this subparagraph (b) as a
distribution or payment on equity held by such person.

(c)

The payment by Holdings of the Obligations under Section 3.3 and Section 3.4
shall be subject to the prior payment in full of all Senior Indebtedness.

4.

PAYMENTS AND PREPAYMENTS.

4.1

Place of Payment. All payments hereunder (including payments with respect to the
Notes) shall be made without setoff or counterclaim and shall be made to the
Lender in immediately available funds prior to 12:30 p.m., Chicago time, on the
date due at its office at 1303 E. Algonquin Road, Schaumburg, Illinois 60196, or
at such other place as may be designated by the Lender to Satellite in writing.
Any payments received after such time shall be deemed received on the next
Business Day. Whenever any payment to be made hereunder or under the Note shall
be stated to be due on a date other than a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall be
included in the calculation of interest.

4.2

Prepayments.

(a)

Satellite may from time to time prepay the principal of the Loan in whole or in
part without any premium or penalty.





9




--------------------------------------------------------------------------------







(b)

Satellite will prepay the Loan and the Senior Indebtedness in an amount equal to
the percentage of the proceeds realized by Holdings, Satellite or any of their
respective Subsidiaries from the incurrence of Indebtedness not otherwise
permitted by the terms of this Note or expressly permitted by the Lender in a
written waiver or the issuance of equity, in each case on or after the date
hereof, as follows:

(i)

0% of all proceeds less than $70 million;

(ii)

30% of all proceeds greater than or equal to $70 million but less than $90
million;

(iii)

35% of all proceeds greater than or equal to $90 million but less than $110
million; and

(iv)

88.75% of all proceeds greater than or equal to $110 million;

provided that the amounts payable under clauses (ii), (iii) and (iv) of this
sentence shall be applied by Satellite to prepay equally, on a dollar-for-dollar
basis, the Senior Indebtedness and the Loan (to the extent any principal amount
is outstanding under the Senior Indebtedness and the Loan); provided further
that this Section 4.2(b) shall not require a mandatory prepayment upon the
occurrence of (x) the conversion of the Senior Note, or (y) the acquisition by
Holdings or any of its Subsidiaries, whether by merger, purchase or otherwise,
of the equity or assets of any other business which acquisition does not include
the payment of any cash by Holdings or any of its Subsidiaries.

5.

WARRANTIES. To induce the Lender to make the Loan, Satellite warrants that:

5.1

Existence. Each of Satellite and each of its Subsidiaries is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware. Each of Satellite and each of its Subsidiaries is in good
standing and is duly qualified to do business in each state where, because of
the nature of its activities or properties, such qualification is required.

5.2

Authorization. Each of Satellite and Holdings is duly authorized to execute and
deliver the Loan Documents to which it is a party, and Satellite is and will
continue to be duly authorized to borrow monies hereunder and to perform its
obligations under this Agreement and the Note. The execution, delivery and
performance by each of Satellite and Holdings of the Loan Documents to which it
is a party and the borrowing by Satellite hereunder do not and will not require
any consent or approval of any governmental agency or authority.

5.3

No Conflicts. The execution, delivery and performance by each of Satellite and
Holdings of the Loan Documents to which it is a party do not and will not
conflict with (a) any provision of law, (b) the charter documents of Satellite
or any of its Subsidiaries, (c) any agreement binding upon Satellite or any of
its Subsidiaries, or (d) any court or administrative order or decree applicable
to Satellite or any of its Subsidiaries, and do not and will not require, or
result in, the creation or imposition of any Lien on any asset of Satellite or
any of its Subsidiaries.





10




--------------------------------------------------------------------------------







5.4

Validity and Binding Effect. Each Loan Document to which it is a party is a
legal, valid and binding obligation of Satellite or Holdings, as applicable,
enforceable against Satellite or Holdings, as applicable, in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
other similar laws of general application affecting the enforcement of
creditors’ rights or by general principles of equity limiting the availability
of equitable remedies.

5.5

No Default. Neither Satellite nor any of its Subsidiaries is in default under
any agreement or instrument to which Satellite or any Subsidiary is a party or
by which any of their respective properties or assets is bound or affected,
which default might materially and adversely affect the financial condition or
operations of Satellite and its Subsidiaries taken as a whole. No Event of
Default or Unmatured Event of Default has occurred and is continuing.

5.6

Litigation. No claims, litigation, arbitration proceedings or governmental
proceedings are pending or threatened against or are affecting Satellite or any
of its Subsidiaries, the results of which might materially and adversely affect
the financial condition or operations of Satellite and its Subsidiaries taken as
a whole. Neither Satellite nor any of its Subsidiaries has any contingent
liabilities which are material to Satellite and its Subsidiaries taken as a
whole.

5.7

Liens. None of the property, revenues or assets of Satellite or any of its
Subsidiaries is subject to any Lien.

5.8

Subsidiaries. Satellite has no Subsidiaries except Constellation.

5.9

Purpose. The proceeds of the initial advance of the Loan will be used by
Satellite for general working capital purposes and the proceeds of the second
advance made after the date of this Agreement shall be retained by the Lender
(on behalf of Iridium U.S. L.P.) as payment in full for the transfer to
Satellite on the date concurrent with such advance of the INA real estate
pursuant to the terms of that certain Iridium Transition Services, Products and
Asset Agreement dated as of the date hereof between the Lender and Satellite.

5.10

Compliance. Satellite and its Subsidiaries are in material compliance with all
statutes and governmental rules and regulations applicable to them.

6.

AFFIRMATIVE COVENANTS. From the date of this Agreement and thereafter until the
Note and other liabilities of Satellite hereunder are paid in full, each of
Holdings and Satellite agrees that, unless the Lender shall otherwise expressly
consent in writing, it will and (except in the case of delivery of financial
information, reports and notices) cause each of its Subsidiaries to:

6.1

Financial Statements. Furnish to the Lender:

(a)

as soon as available, but in any event not later than 90 days after the end of
each fiscal year of Holdings, a copy of the consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures for and as of the end
of the previous year; such financial statements shall be in audited form if an
audit has been obtained, and shall otherwise be unaudited;





11




--------------------------------------------------------------------------------







(b)

as soon as available, but in any event not later than 45 days after the end of
each of the first three quarterly periods of each fiscal year of Holdings, the
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows of Holdings and its
consolidated Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the budgeted figures (as adjusted consistent with past practice) for the
relevant period and the figures for the corresponding period of the previous
fiscal year, certified by a Responsible Officer of Holdings as being fairly
stated in all material respects (subject to normal year-end audit and other
adjustments); and

(c)

as soon as available, but in any event not later than 30 days after the end of
each fiscal month of each fiscal year of Holdings (or 45 days in the case of any
such month ending on the last day of a fiscal quarter), a copy of the unaudited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as of
the end of such month and the related unaudited consolidated statements of
income and of cash flows for such month and the portion of the fiscal year
through the end of such month, setting forth in each case, in comparative form
the figures for the corresponding fiscal month of the previous year, certified
by a Responsible Officer of Holdings as being fairly stated in all material
respects (subject to normal quarter-end or year-end audit and other
adjustments).

All such financial statements delivered pursuant to Sections 6.1(a) or 6.1(b)
shall be certified by a Responsible Officer of Holdings as being complete and
correct in all material respects, in conformity with GAAP applied consistently
throughout the periods reflected therein and with prior periods that began on or
after the date hereof (except as approved by such officer and disclosed therein,
and except, in the case of the financial statements delivered pursuant to
Section 6.1(b), for the absence of certain notes).

6.2

Certificates; Other Information. Furnish to the Lender:

(a)

concurrently with the delivery of the financial statements referred to in
Section 6.1(a) or 6.1(b), a certificate signed by a Responsible Officer of
Satellite stating that, to the best of such Responsible Officer’s knowledge,
Holdings, Satellite and each of their respective Subsidiaries during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement, and that such
Responsible Officer has obtained no knowledge of an Event of Default or
Unmatured Event of Default, except, in each case, as specified in such
certificate;

(b)

as soon as available, but in any event not later than the beginning of each
fiscal year of Holdings, a copy of the projections by Holdings of the operating
budget and cash flow budget of Holdings, Satellite and their respective
Subsidiaries for such fiscal year, such projections to be accompanied by a
certificate of a Responsible Officer of Holdings to the effect that such
Responsible Officer believes such projections to have been prepared on the basis
of reasonable assumptions; and





12




--------------------------------------------------------------------------------







(c)

promptly, such additional financial and other information as the Lender may from
time to time reasonably request.

6.3

Maintenance of Existence and Compliance with Law. Keep in full force and effect
its limited liability company existence and take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of the business of Holdings, Satellite and their respective
Subsidiaries, except as otherwise expressly permitted pursuant to Section 7.4,
provided that Holdings, Satellite and their respective Subsidiaries shall not be
required to maintain any such rights, privileges or franchises, if the failure
to do so would not reasonably be expected to have a Material Adverse Effect, and
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

6.4

Maintenance of Property; Insurance. Keep all property useful and necessary in
the business of Holdings, Satellite and their respective Subsidiaries, taken as
a whole, in good working order and condition; maintain with financially sound
and reputable insurance companies insurance on all property material to the
business of Holdings, Satellite and their respective Subsidiaries, taken as a
whole, in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to the Lender, upon written request,
information in reasonable detail as to the insurance carried, together with
certificates of insurance and other evidence of such insurance, if any.

6.5

Inspection of Property: Books and Records: Discussions. Keep proper books of
records and account in which full, complete and correct entries in conformity
with GAAP and all material Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities; and permit
representatives of the Lender to visit and inspect any of its properties and
examine and, to the extent reasonable, make abstracts from any of its books and
records and to discuss the business, operations, properties and financial and
other condition of Holdings, Satellite and their respective Subsidiaries with
officers and employees of Holdings, Satellite and their respective Subsidiaries
and with its independent certified public accountants, in each case at any
reasonable time during normal business hours, upon reasonable notice, and as
often as may reasonably be desired.

6.6

Notices. Promptly give notice to the Lender of:

(a)

as soon as possible after a Responsible Officer of Holdings or Satellite knows
or reasonably should know thereof, the occurrence of any Event of Default or
Unmatured Event of Default;

(b)

as soon as possible after a Responsible Officer of Holdings or Satellite knows
or reasonably should know thereof, any (i) default or event of default under any
Contractual Obligation of Holdings, Satellite or any of their respective
Subsidiaries, other than as previously disclosed in writing to the Lender, or
(ii) litigation, investigation or proceeding which may exist at any time between
Holdings, Satellite or any of their respective Subsidiaries and any Governmental
Authority, which in either case, if not cured





13




--------------------------------------------------------------------------------







or if adversely determined, as the case may be, would reasonably be expected to
have a Material Adverse Effect;

(c)

as soon as possible after a Responsible Officer of Holdings or Satellite knows
or reasonably should know thereof, any litigation or proceeding affecting
Holdings, Satellite or any of their respective Subsidiaries in which the amount
involved is $1 million or more or in which injunctive or similar relief is
sought that would reasonably be expected to have a Material Adverse Effect;

(d)

the following events, as soon as possible and in any event within 30 days after
a Responsible Officer of Holdings or Satellite knows or reasonably should know
thereof: (i) the occurrence or expected occurrence of any Reportable Event with
respect to any Single Employer Plan (other than a Reportable Event described in
Section 4043(c)(9) of ERISA), a failure to make any required contribution to a
Single Employer Plan or Multiemployer Plan, the creation of any Lien on the
property of Holdings, Satellite or any of their respective Subsidiaries in favor
of the PBGC or a Plan or any withdrawal from, or the termination, reorganization
or insolvency of, any Multiemployer Plan if, as a result thereof, Holdings,
Satellite or any of their respective Subsidiaries would reasonably be expected
to incur any material liability; (ii) the existence of an Underfunding under a
Single Employer Plan determined as of the most recent annual valuation date of
such Single Employer on the basis of the actuarial assumptions used to determine
the funding requirements of such Single Employer Plan as of such date; (iii) the
institution of proceedings or the taking of any other formal action by the PBGC
or Satellite or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, reorganization or insolvency
of, any Single Employer Plan or Multiemployer Plan if, as a result thereof,
Holdings, Satellite or any of their respective Subsidiaries would reasonably be
expected to incur any material liability; or (iv) the occurrence or expected
occurrence of any event or condition under which Satellite or any Commonly
Controlled Entity has incurred or could incur any liability in respect of a
Former Plan;

(e)

as soon as possible after a Responsible Officer of Holdings or Satellite knows
or reasonably should know thereof, and except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) any release or discharge by Holdings, Satellite or any of their respective
Subsidiaries of any materials required to be reported under applicable
Environmental Laws to any Governmental Authority; (ii) any condition,
circumstance, occurrence or event that would result in liability pursuant to
applicable Environmental Laws or would result in the imposition of any lien or
other restriction on the title, ownership or transferability of any property;
(iii) any proposed action to be taken by Holdings, Satellite or any of their
respective Subsidiaries that would reasonably be expected to subject Holdings,
Satellite or any of their respective Subsidiaries to any additional or different
requirements or liabilities, to the knowledge of Holdings, Satellite or any of
their respective Subsidiaries or Holdings under any applicable Environmental
Law; (iv) any Governmental Authority has notified Holdings, Satellite or any of
their respective Subsidiaries that any such Person is a potentially responsible
party under the Comprehensive Environmental Response,





14




--------------------------------------------------------------------------------







Compensation and Liability Act or any comparable law for the cleanup of
materials at any location, whether or not owned, leased or operated by Holdings,
Satellite or any of their respective Subsidiaries; (v) any Governmental
Authority has notified Holdings, Satellite or any of their respective
Subsidiaries that it will revoke any permit pursuant to any Environmental Law
held by Holdings, Satellite or any of their respective Subsidiaries, or deny or
refuse to renew any such permit sought by Holdings, Satellite or any of their
respective Subsidiaries; or (vi) any Governmental Authority has notified
Holdings. Satellite or any of their respective Subsidiaries that any property
owned, leased, or operated by Holdings, Satellite or any of their respective
Subsidiaries is being listed on, or proposed for listing on, the National
Priorities List (NPL) or the Comprehensive Environmental Response, Compensation
and Liability Information System (CERCLIS) maintained by the U.S. Environmental
Protection Agency, or on any similar list maintained by any Governmental
Authority.

Each notice pursuant to this Section 6.6 shall be accompanied by a statement of
a Responsible Officer of Holdings and Satellite (and, if applicable, the
relevant Subsidiary) setting forth details of the occurrence referred to therein
and stating what action Holdings or Satellite (or, if applicable, the relevant
Subsidiary) proposes to take with respect thereto.

6.7

Environmental Laws. Comply substantially with all Environmental Laws applicable
to it, and obtain, comply substantially with and maintain any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws; and (ii) take all reasonable efforts to ensure that all
tenants, subtenants, contractors, subcontractors and invitees comply
substantially with all Environmental Laws, and obtain, comply substantially with
and maintain any and all licenses, approvals, notifications, registrations or
permits -required by Environmental Laws applicable to any of them insofar as any
failure to so comply, obtain or maintain reasonably would be expected to
adversely affect Holdings, Satellite or any of their respective Subsidiaries.
For purposes of this Section 6.7, noncompliance shall be deemed not to
constitute a breach of this covenant; provided that, upon learning of any actual
or suspected noncompliance, Satellite shall in a timely fashion undertake or
cause to be undertaken reasonable efforts to achieve substantial compliance, and
provided, further that, in any case, such noncompliance, and any other
noncompliance with any Environmental Law, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

6.8

Obligations and Taxes. Pay and discharge promptly all taxes, assessments and
governmental charges or levies imposed upon Holdings, Satellite or any of their
respective Subsidiaries or in respect of any of their properties, before the
same shall become in default; as well as all lawful claims of labor, materials
and supplies or otherwise that, if unpaid, might become a Lien or charge upon
such properties or any part thereof; provided that such Persons shall not be
required to pay and discharge, or cause to be paid and discharged, any such tax,
assessment, charge, levy, or claim so long as the validity thereof shall be
contested in good faith by appropriate proceedings and adequate reserves shall
have been set aside and reflected on the financial statements furnished to the
Lender with respect to any such tax, assessment, charge, levy, or claim so
contested.

6.9

Future Assurances. Cause each Subsidiary (other than Constellation) which is
formed or acquired after the date hereof to provide a guaranty of the
Obligations in substantially





15




--------------------------------------------------------------------------------







the form of the Guaranty; provided, that if such new Subsidiary is a “Controlled
Foreign Corporation”, as that term is defined in Section 957 of the Code, then
in lieu of the guaranty otherwise required, the parent entity of such Controlled
Foreign Corporation shall pledge 65% of its outstanding equity interest as
security for the Obligations and the Senior Indebtedness.

7.

NEGATIVE COVENANTS. From the date of this Agreement and thereafter until the
Note and other liabilities of Satellite hereunder are paid in full, Holdings and
Satellite agree that, unless the Lender shall otherwise expressly consent in
writing, neither Holdings nor Satellite shall, and neither shall permit any of
its respective Subsidiaries to, directly or indirectly:

7.1

Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (including any Indebtedness of any of its Subsidiaries), except:

(a)

(i) Indebtedness of Satellite under this Agreement and (ii) the Senior
Indebtedness;

(b)

Indebtedness of Satellite to any of its Subsidiaries and of any Subsidiary of
Satellite to Satellite or any other Subsidiary;

(c)

Indebtedness, whether secured or unsecured, of Satellite and any of its
Subsidiaries incurred to finance (whether pursuant to a loan or otherwise) the
acquisition or refinancing of fixed or capital assets, including but not limited
to the facility owned by Iridium North America LLC as of the date hereof,
provided that such Indebtedness is (x) incurred substantially simultaneously
with such acquisition or in connection with a refinancing thereof, (y) is
secured by no assets other than the fixed or capital assets so financed, and (z)
except as provided in clause (y), is otherwise expressly subordinated to the
Obligations;

(d)

to the extent that any Guarantee Obligation permitted under Section 7.3
constitutes Indebtedness, such Indebtedness;

(e)

Indebtedness of Satellite or any of its Subsidiaries incurred to finance
insurance premiums in the ordinary course of business;

(f)

Indebtedness arising from the honoring of a check, draft or similar instrument
against insufficient funds, provided that such Indebtedness is extinguished
within two Business Days of its incurrence;

(g)

Indebtedness of Satellite or any of its Subsidiaries described in clause (c),
(d) or (e) of the definition of “Indebtedness” incurred in the ordinary course
of business that is not secured by a Lien on any property of Satellite or any of
its Subsidiaries;

(h)

Indebtedness incurred in connection with letters of credit furnished by
Satellite or any of its Subsidiaries in the ordinary course of business; and

(i)

Indebtedness in the form of revolving lines of credit from one or more
institutional lenders to provide for Satellite’s working capital needs in an
amount not to





16




--------------------------------------------------------------------------------







exceed $10,000,000 in the aggregate, which Indebtedness is not secured by any
Lien on any property of Satellite or any of its Subsidiaries.

7.2

Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
except for:

(a)

Liens for taxes not yet delinquent or the nonpayment of which in the aggregate
would not reasonably be expected to have a Material Adverse Effect, or which are
being contested in good faith by appropriate proceedings diligently conducted;

(b)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than 60 days or which are being contested in good faith by
appropriate proceedings diligently conducted;

(c)

Liens of landlords or of mortgagees of landlords arising by operation of law or
pursuant to the terms of real property leases; provided that the rental payments
secured thereby are not yet due and payable;

(d)

pledges, deposits or other Liens in connection with workers’ compensation,
unemployment insurance, other social security benefits or other
insurance-related obligations (including, without limitation, pledges or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements);

(e)

Liens arising by reason of any judgment, decree or order of any court or other
Governmental Authority, if appropriate legal proceedings which may have been
duly initiated for the review of such judgment, decree or order are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired;

(f)

Liens to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, judgment and like bonds, replevin and similar bonds and other
obligations of a like nature (including reimbursement obligations with respect
to letters of credit) incurred in the ordinary course of business;

(g)

zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances incurred in the ordinary course of business
and minor irregularities of title, which do not materially interfere with the
ordinary conduct of the business of Satellite and its Subsidiaries taken as a
whole;

(h)

Liens securing Indebtedness of Satellite and its Subsidiaries permitted by
Section 7.1(c) incurred to finance the acquisition of fixed or capital assets;

(i)

Liens existing on assets or properties at the time of the acquisition thereof by
Satellite or a Subsidiary which do not materially interfere with the use of the
property





17




--------------------------------------------------------------------------------







subject thereto or extend to or cover any assets of Satellite or such Subsidiary
other than the assets or property being acquired; and

(j)

Liens granted to The Boeing Company, a Delaware corporation (“Boeing”),
described in the agreement by and between Boeing and Constellation, which
agreement provides for, among other things, the operation and maintenance of the
Iridium system.

7.3

Limitation on Guarantee Obligations. Create, incur, assume or suffer to exist
any Guarantee Obligation except:

(a)

Guarantee Obligations in respect of the Obligations and the Senior Indebtedness;

(b)

Guarantee Obligations for performance, appeal, judgment, replevin and similar
bonds, or suretyship and similar arrangements, all in the ordinary course of
business; provided, that this Section 7.3(b) shall not permit Guarantee
Obligations of Satellite or any of its Subsidiaries for the benefit of Holdings
or any of its Subsidiaries other than Satellite or any of its Subsidiaries;

(c)

obligations to insurers required in connection with worker’s compensation and
other insurance coverage incurred in the ordinary course of business; and

(d)

Guarantee Obligations in favor of the government of the United States of America
or any of its agencies or instrumentalities in connection with the operation,
maintenance or decommissioning of the Iridium system.

7.4

Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except:

(a)

any Subsidiary of Satellite may be merged or consolidated with or into Satellite
(provided that Satellite shall be the continuing or surviving entity);

(b)

any Subsidiary of Satellite may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to Satellite
or any other Subsidiary; and

(c)

as expressly permitted by Section 7.5 (so long as, if Satellite is party to any
merger, consolidation or amalgamation, Satellite shall be the surviving entity).

7.5

Limitation on Sale of Assets. Other than in the ordinary course of business,
convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, or, in the case
of any Subsidiary, issue or sell any equity interest of such Subsidiary’s equity
interest, to any Person other than Holdings, Satellite or any of their
respective Subsidiaries, except as permitted in Section 7.4(b).





18




--------------------------------------------------------------------------------







7.6

Limitation on Restricted Payments/Dividends. Declare or pay any dividend (other
than dividends payable in equity interests of Holdings, Satellite or any of
their respective Subsidiaries or options, warrants or other rights to purchase
equity interests of Holdings, Satellite or any of their respective Subsidiaries)
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any equity interests of any class of Holdings, Satellite
or any of their respective Subsidiaries or any warrants or options to purchase
any such equity interests, whether now or hereafter outstanding, or make any
other distribution (other than distributions payable solely in equity interests
of Holdings, Satellite or any of their respective Subsidiaries or options,
warrants or other rights to purchase equity interest of Holdings, Satellite or
any of their respective Subsidiaries) in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Holdings, Satellite
or any Subsidiary. Notwithstanding the foregoing, nothing herein shall prohibit
any payment of dividends or any other distribution by Satellite or Satellite’s
Subsidiaries in order (i) to permit any payment to the Senior Creditor pursuant
to Section 4.2 or the Senior Note, (ii) to permit any payment to the Lender,
(iii) to permit any payment to Satellite or any of its Subsidiaries by Holdings,
Satellite or any of their respective Subsidiaries or (iv) to permit any payment
to the owner of an equity interest in Holdings up to the amount of taxes
incurred by such Owner as a result of the profits earned by Holdings.

7.7

Limitation on Investments, Loans and Advances. Make any advance, loan, extension
of credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of, or make any other investment in (each an
“Investment”), any Person, except:

(a)

extensions of trade credit in the ordinary course of business;

(b)

Investments in cash equivalents;

(c)

Investments in notes receivable in connection with transactions permitted by
Section 7.5;

(d)

loans and advances to officers, directors or employees of Holdings, Satellite or
any of their respective Subsidiaries in the ordinary course of business for
travel and entertainment or relocation expenses;

(e)

Investments by Holdings, Satellite or any of their respective Subsidiaries in
Satellite or any Subsidiaries of Satellite or Holdings;

(f)

Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business or
otherwise described in Sections 7.2(c), 7.2(d) or 7.2(f); and

(g)

Investments representing evidences of Indebtedness, securities or other property
received from another Person by Holdings, Satellite or any of their respective
Subsidiaries in connection with any bankruptcy proceeding or other
reorganization of such other Person or as a result of foreclosure, perfection or
enforcement of any Lien or exchange for evidences of Indebtedness, securities or
other property of such other Person held by Holdings, Satellite or any of their
respective Subsidiaries.





19




--------------------------------------------------------------------------------







7.8

Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate of Holdings unless such
transaction is (a) otherwise permitted under this Agreement, and (b) upon terms
no less favorable to Holdings, Satellite or such Subsidiary, as the case may be,
than it would obtain in a comparable arm’s length transaction with a Person
which is not an Affiliate; provided that nothing contained in this Section 7.8
shall be deemed to prohibit:

(a)

Holdings, Satellite or any of their respective Subsidiaries from entering into
or performing any consulting, management or employment agreements or other
compensation arrangements with a director, officer or employee of Holdings,
Satellite or any of their respective Subsidiaries, provided that the annual
aggregate base compensation with respect to any such director, in its capacity
as such is not in excess of $100,000 for each such director;

(b)

the payment of transaction expenses in connection with this Agreement and the
other transactions contemplated hereby; or

(c)

any transaction permitted under Section 7.4, 7.6 or 7.7(d), any transaction with
a Subsidiary of Satellite or Holdings.

For purposes of this Section 7.8, (A) any transaction with any Affiliate shall
be deemed to have satisfied the standard set forth in clause (b) of the first
sentence hereof if (i) such transaction is approved by a majority of the
Disinterested Directors of the Board of Directors of Holdings, Satellite or the
applicable Subsidiary, or (ii) in the event that at the time of any such
transaction, there are no Disinterested Directors serving on the Board of
Directors of Holdings, Satellite or such Subsidiary, such transaction shall be
approved by a nationally recognized expert with expertise in appraising the
terms and conditions of the type of transaction for which approval is required,
and (B) “Disinterested Director” shall mean, with respect to any Person and
transaction, a member of the Board of Directors of such Person who does not have
any material direct or indirect financial interest in or with respect to such
transaction.

7.9

Limitation on Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by Holdings, Satellite or any of their respective
Subsidiaries of real or personal property which has been or is to be sold or
transferred by Holdings, Satellite or such Subsidiary to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of Holdings, Satellite or such
Subsidiary (any of such arrangements, a “Sale and Leaseback Transaction”);
provided, that nothing in this Section 7.9 shall prohibit a transaction
otherwise permitted under Section 7.1(c) hereof.

7.10

Limitation on Equity Issuances of Satellite or its Subsidiaries. Issue to any
Person other than Holdings, Satellite or any of its Subsidiaries any equity
interest in Satellite or any Subsidiary of Satellite.





20




--------------------------------------------------------------------------------







7.11

Limitation on Equity Issuances of Holdings. Issue to any Person any class of
equity interest in Holdings other than the classes existing on the date hereof,
such classes being Class A and Class B.

7.12

Prepayment of Senior Indebtedness. Not make any optional prepayments of the
Senior Indebtedness unless an equal amount is applied concurrently to repay the
Obligations.

7.13

Other Agreements. Not, and not permit any Subsidiary to, enter into any
agreement containing any provision which would be violated or breached by
Satellite’s performance of its obligations hereunder or under any instrument or
document delivered or to be delivered by Satellite hereunder or in connection
herewith.

7.14

Amendments to Other Agreements. Not, and not permit any Subsidiary to amend its
charter documents or any Senior Credit Document if any such amendment would be
materially adverse to the Lender.

8.

CONDITIONS PRECEDENT TO THE LOAN. The obligation of the Lender to make the Loan
is subject to the satisfaction of each of the following conditions precedent:

8.1

Note. Satellite shall have delivered to the Lender its duly executed Note.

8.2

Guaranty. Holdings shall have delivered to the Lender the Guaranty duly executed
by it.

8.3

Charter; Good Standings Resolutions. Each of Satellite and Holdings shall have
delivered to the Lender a copy, duly certified by the secretary or an assistant
secretary of such Person, of (a) the resolutions of such Person’s Board of
Directors authorizing or ratifying the execution and -delivery of (i) this
Agreement and the Note and authorizing the borrowing hereunder, in the case of
Satellite, and (ii) the Guaranty, in the case of Holdings, and (b) its charter
documents certified by the Secretary of State of its state of organization,
together with a good standing certificate from the secretary of state of its
state of organization.

8.4

Incumbency Certificate. Each of Satellite and Holdings shall have delivered to
the Lender a certificate of the secretary or an assistant secretary of such
Person certifying the names of such Person’s officers authorized to sign (i)
this Agreement and the Note in the case of Satellite, and (ii) the Guaranty, in
the case of Holdings, and all other documents or certificates to be delivered
hereunder, together with the true signatures of such officers.

8.5

Opinion. Satellite shall have delivered to the Lender an opinion of Neuberger,
Quinn, Gielen, Rubin & Gibber, P.A., counsel to Satellite and Holdings,
addressed to the Lender.

9.

EVENTS OF DEFAULT AND REMEDIES.

9.1

Events of Default. Each of the following shall constitute an Event of Default
under this Agreement:





21




--------------------------------------------------------------------------------







(a)

The failure of Satellite to pay any sum when due under this Agreement or the
Note, except that Satellite shall have a five-day grace period from the due date
to deliver payment to the Lender;

(b)

If any representation, warranty, affidavit, certificate, or statement made or
delivered to the Lender by Satellite or on Satellite’s behalf from time to time
in connection with this Agreement (whether or not included in this Agreement)
shall prove to have been false, incorrect or misleading in any material respect
at the time it was made; provided that if Satellite shall bring the underlying
factual circumstances into conformity with any such representation, warranty,
affidavit, certificate or statement within 45 days after it is made, such
correction shall cure any Event of Default hereunder;

(c)

The occurrence of an “Event of Default” (as that term is defined in the Senior
Note) under the Senior Note;

(d)

The admission by Satellite of its inability to pay any Indebtedness or other
financial obligation of Satellite when due;

(e)

The issuance by a Governmental Authority of one or more judgments, decrees or
orders in excess of $1 million against Holdings, Satellite or any of their
respective Subsidiaries that is not covered by insurance or stayed or otherwise
bonded pending appeal;

(f)

The express repudiation by Satellite of any of its obligations under this
Agreement or the Note or any declaration by Satellite of its intention not to
perform any such obligations as and when the same become due;

(g)

The disposition, transfer or exchange of all or substantially all of Satellite’s
assets, or the issuance of any levy, attachment, charging order, garnishment or
other process against all or any substantial part of the property of Holdings,
Satellite and their respective Subsidiaries taken as a whole;

(h)

If Satellite shall (i) apply for or consent to the appointment of a receiver,
trustee in bankruptcy, or liquidator for itself or any of its property; (ii)
admit in writing its inability to pay its debts as they mature or generally fail
to pay such debts as they mature; (iii) make a general assignment for the
benefit of creditors; (iv) be adjudicated as bankrupt or insolvent; or (v) file
a voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors, or seeking to take advantage of
any bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute or an answer admitting an act of bankruptcy alleged
in a petition filed against it in any proceeding under any such law;

(i)

If an order, judgment or decree shall be entered against Satellite without its
application, approval or consent, or by any court of competent jurisdiction,
approving a petition seeking the reorganization of it or appointing a receiver,
trustee or liquidator of Satellite, or of all or a substantial part of its
assets, and such order, judgment or decree shall





22




--------------------------------------------------------------------------------







continue unstayed and in effect for a period of 45 consecutive days from the
date of entry thereof;

(j)

If Satellite shall have concealed, transferred, removed, or permitted to be
concealed or transferred or removed, any part of its property with intent to
hinder, delay or defraud any of its creditors; or

(k)

If any Governmental Authority shall take any action to condemn, assume custody
or control of, seize or appropriate all or substantially all of the property or
assets of the Satellite and its Subsidiaries taken as a whole.

9.2

Remedies. If any Event of Default described in Section 9.1 shall have occurred
and be continuing, the Lender may declare the commitment of the Lender to make
the Loan to be terminated and the Loan to be due and payable, whereupon such
commitment shall immediately terminate and the Loan shall become immediately due
and payable, all without notice of any kind (except that if an event described
in Section 9.1(h) or (i) occurs, such commitment shall immediately terminate and
the Loan shall become immediately due and payable without declaration or notice
of any kind). The Lender shall promptly advise Satellite of any such
declaration, but failure to do so shall not impair the effect of such
declaration.

10.

GENERAL.

10.1

Waiver and Amendments. No failure or delay on the part of the Lender or the
holder of a Note in the exercise of any power or right, and no course of dealing
between Satellite and the Lender or a holder of a Note, shall operate as a
waiver of such power or right, nor shall any single or partial exercise of any
power or right preclude other or further exercise thereof or the exercise of any
other power or right. The remedies provided for herein are cumulative and not
exclusive of any remedies which may be available to the Lender at law or in
equity. No notice to or demand on Satellite not required hereunder shall in any
event entitle Satellite to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the right of the Lender or the
holder of a Note to any other or further action in any circumstances without
notice or demand. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or any Note shall in any event be
effective unless the same shall be in writing and signed and delivered by the
Lender. Any waiver of any provision of this Agreement or any Note, and any
consent to any departure by Satellite from the terms of any provision of this
Agreement or any Note, shall be effective only in the specific instance and for
the specific purpose for which given.

10.2

Notices. Except as otherwise expressly provided herein, any notice hereunder to
Satellite or the Lender shall be in writing (including telecopy communication)
and shall be given to Satellite or the Lender at its address or telecopier
number set forth on the signature pages hereof or at such other address or
telecopier number as Satellite or the Lender may, by written notice, designate
as its address or telecopier number for purposes of notice hereunder. All such
notices shall be deemed to be given when transmitted by telecopier, personally
delivered or, in the case of a mailed notice, when sent by registered or
certified mail, postage prepaid, in each case addressed as specified in this
Section 10.2; provided, however, that notices to the Lender under Sections 2.1
and 4.2 shall not be effective until actually received by the Lender.





23




--------------------------------------------------------------------------------







10.3

Expenses. Satellite agrees, whether or not the Loan is made hereunder, to pay
the Lender upon demand for all reasonable expenses, including reasonable fees of
attorneys and paralegals for the Lender (who may be employees of the Lender) and
other legal expenses and costs of collection, incurred by the Lender in
connection with (i) the preparation, negotiation and execution of any and all
amendments to this Agreement, the Note or any other instrument or document
provided for herein or delivered or to be delivered hereunder or in connection
herewith, and (ii) the enforcement of Satellite’s obligations hereunder or under
the Note or any such other instrument or document. Satellite also agrees to (a)
indemnify and hold the Lender harmless from any loss or expense which may arise
from or be created by making the Loan (other than expenses incurred by the
Lender in connection with the preparation, negotiation and execution of this
Agreement) or disbursing the proceeds thereof, or any other transaction
contemplated by this Agreement and (b) pay, and save the Lender harmless from
all liability for, any stamp or other tax which may be payable with respect to
the execution or delivery of this Agreement or the issuance of the Note or any
other instrument or document provided for herein or delivered or to be delivered
hereunder or in connection herewith. Satellite’s foregoing obligations shall
survive any termination of this Agreement.

10.4

Information. The Lender may furnish any information concerning Satellite in the
possession of the Lender from time to time to assignees of the rights and/or
obligations of the Lender hereunder (including prospective assignees) and may
furnish information in response to credit inquiries consistent with general
banking practice.

10.5

Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

10.6

LAW. THIS AGREEMENT AND THE NOTE SHALL BE CONTRACTS MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS
PROVISIONS THEREOF.

10.7

Successors. This Agreement shall be binding upon Satellite and the Lender and
their respective successors and assigns, and shall inure to the benefit of
Satellite and the Lender and the successors and assigns of the Lender. Satellite
shall not assign its rights or duties hereunder without the consent of the
Lender.

10.8

Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR THE NOTES, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE LENDER OR SATELLITE SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. SATELLITE HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE





24




--------------------------------------------------------------------------------







COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH SUCH LITIGATION. SATELLITE FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. SATELLITE HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
SATELLITE HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, SATELLITE HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE NOTES.

10.9

Waiver of Jury Trial. EACH OF SATELLITE AND THE LENDER WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (A)
UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR (B)
ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH. THIS
AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

11.

SUBORDINATION.  Notwithstanding any provision to the contrary in this Agreement,
Satellite, for itself and its Subsidiaries and its and their respective
successors and assigns, and the Lender agree that (a) payments shall not be made
in respect of the Obligations to the extent set forth in this Section 11, and
(b) all of the Obligations shall be subordinated and junior in right of payment
to the prior payment in full in cash of all Senior Indebtedness to the extent
set forth in this Section 11.

11.1

Bankruptcy Events.  (1)  Upon any distribution of assets of Satellite or any of
its Subsidiaries of any kind or character (x) upon any dissolution, winding up,
total or partial liquidation or reorganization of Satellite or any of its
Subsidiaries (whether in bankruptcy, insolvency or receivership proceedings or
upon an assignment for the benefit of creditors or otherwise) or (y) following
the occurrence and during the continuance of an “Event of Default” under Section
9(h) of the Senior Note:

(i)

the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash of all obligations owing in respect thereof before the
Lender is entitled to receive any payment on account of the Obligations;
provided, that notwithstanding the preceding provision, the Lender shall be
entitled to receive and retain any Exchange Securities; and





25




--------------------------------------------------------------------------------







(ii)

any payment or distribution of assets of Satellite or any of its Subsidiaries of
any kind or character, whether in cash, property or securities, to which the
Lender would be entitled except for the provisions of this Section 11 (including
any such payment or distribution arising out of the exercise by the Lender of a
right of set-off or counterclaim and any such payment or distribution by reason
of any other indebtedness or obligations of Satellite or any such Subsidiary, as
the case may be, being subordinated to all or any portion of the Obligations),
shall be paid by the liquidating trustee or agent or other person making such
payment or distribution directly to the holders of Senior Indebtedness or their
representative(s) under the agreements pursuant to which such Senior
Indebtedness may have been issued, to the extent necessary to make payment in
full of all Senior Indebtedness remaining unpaid after giving effect to any
concurrent payment or distribution to the holders of such Senior Indebtedness.

(b)

Upon any payment or distribution of assets of Satellite or any of its
Subsidiaries referred to in this Section 11.1, the holders of the Obligations
shall be entitled to rely upon any order or decree entered by any court of
competent jurisdiction in which such insolvency, bankruptcy, receivership,
liquidation, partial liquidation, reorganization, dissolution, winding-up or
similar case or proceeding under any state or federal law now or hereafter in
effect s pending, for the purpose of ascertaining the persons entitled to
participate in such payment or distribution to the holders of Senior
Indebtedness of Satellite or any such Subsidiary, as the case may be, the amount
thereof or payment thereon, the amount or amounts paid or distributed thereon
and all other facts pertinent thereto or to this Section 11.

(c)

During the pendency of any proceeding of the type referred to in this Section
11.1, while any Senior Indebtedness is outstanding. (i) the Lender shall duly
and promptly take such action as any holder of Senior Indebtedness may
reasonably request to collect any payment in respect of the Obligations to which
the holders of Senior Indebtedness may be entitled under this Agreement, and to
file appropriate claims or proofs of claim in respect of the Obligations and
(ii) the Lender shall not oppose or interfere with any payment made in respect
of the Senior Indebtedness or any effort of any Senior Creditor to secure
payment of the Senior Indebtedness or any portion thereof, including without
limitation, (A) any effort of any Senior Creditor to have any automatic stay
lifted or (b) any order by a court of competent jurisdiction authorizing any
payment to any Senior Creditor with respect to the Senior Indebtedness. Upon the
failure of the Lender to take any such action, each holder of Senior
Indebtedness is hereby irrevocably authorized and empowered (in its own name or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution upon or in respect of the Obligations and
to file claims and proofs of claim with respect thereto, and on behalf of the
Lender to accept and receive any payment or distribution which may be payable or
deliverable at any time upon or in respect of the Obligations in an amount not
in excess of the Senior Indebtedness then outstanding and to take such other
action as may be reasonably necessary to effectuate the foregoing, and the
Lender hereby appoints each holder of Senior Indebtedness or its
representative(s) as attorney-in-fact for the Lender to take any and all actions
permitted by this Section 11.1 to be taken by the Lender. Without limiting the
foregoing, the holders of Senior Indebtedness or their representative(s) are
hereby irrevocably authorized and empowered (in its or their own name or
otherwise), but shall have no obligation, (i) if the Lender shall fail to file
proper





26




--------------------------------------------------------------------------------







claims or proofs of claim with respect to the Obligations in any such proceeding
prior to 10 days before the expiration of the time to file such claims or proofs
of claim, to file such claims or proofs of claim and/or (ii) if the Lender shall
fail to vote any such claim at least 10 days prior to the expiration of the time
to vote such claim, to vote such claim; provided, that if the holders of Senior
Indebtedness or their representative(s) vote any such claim in accordance with
the provisions of this Section 11.1 the Lender shall not be entitled to modify,
revoke or withdraw such vote. The Lender shall execute and deliver, at its
expense, such agreements, instruments and documents as the holders of the Senior
Indebtedness and/or their representative(s) may reasonably request to carry out
the provisions of this Section 11.1(c). The Lender shall provide to the holders
of Senior Indebtedness or their representative(s) all information and documents
reasonably necessary to present claims or seek enforcement as aforesaid.

11.2

Turnover. If any payment or distribution of assets of Satellite or any of its
Subsidiaries of any kind or character, whether in cash, property or securities,
shall be received by the Lender on account of the Obligations (including,
without limitation, any such payment or distribution arising out of the exercise
by the Lender of a right of set-off or counterclaim and any such payment or
distribution by reason of other indebtedness of Satellite or any such
Subsidiary, as the case may be, being subordinated to the Obligations) that,
because of the provisions of this Section 11, should not have been made, then
such payment or distribution shall be received and held in trust for, and shall
be paid over to, the holders of Senior Indebtedness remaining unpaid for
application to the payment of the Senior Indebtedness until all Senior
Indebtedness shall have been paid in full, after giving effect to any concurrent
payment or distribution to the holders of Senior Indebtedness.

11.3

Subrogation. Upon the payment in full in cash of all Senior Indebtedness, the
Lender shall be subrogated to the rights of the holders of Senior Indebtedness
to receive payments and distributions of cash, property and securities made to
the holders of Senior Indebtedness to which the Lender would be entitled except
for the provisions of this Section 11 until the Obligations shall be paid in
full in cash. For purposes of such subrogation, no payments or distributions to
the holders of Senior Indebtedness of any cash, property or securities to which
the Lender would be entitled except for the provisions of this Section 11, and
no payments over pursuant to the provisions of this Section 11 to the holders of
Senior Indebtedness, by the Lender shall, as among Satellite and its respective
creditors (other than the holders of Senior Indebtedness and the Lender), be
deemed to be a payment or distribution by Satellite to or on account of the
Senior Indebtedness.

11.4

Reinstatement. If, at any time, all or part of any payment with respect to
Senior Indebtedness theretofore made by Satellite or any other Person is
rescinded for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of Satellite or such other Person), the
subordination provisions set forth in this Agreement shall continue to be
effective or be reinstated, as the case may be, all as though such payment had
not been made.

11.5

No Waiver of Subordination Provisions. No right of any Senior Creditor or any
representative thereof to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of Satellite or by any act or failure to act, in good faith, by any Senior
Creditor, or by any non-compliance by Satellite with the terms, provisions and
covenants of this Agreement or the Senior Credit Documents, regardless of any





27




--------------------------------------------------------------------------------







 knowledge thereof any Senior Creditor may have or be otherwise charged with.
The Lender agrees and consents that without notice to or assent by the Lender,
and without affecting the liabilities and obligations of Satellite and the
rights and benefits of the holders of Senior Indebtedness set forth in this
Agreement:

(i)

the obligations and liabilities of Satellite, any of its Subsidiaries and/or any
other Person(s) upon or in respect of the Senior Indebtedness may, from time to
time, be renewed, refinanced, extended, modified, amended, restated,
compromised, supplemented, terminated, waived or released (subject to
limitations on the amount of Senior Indebtedness set forth in the definition
thereof in Section 1);

(ii)

the holders of Senior Indebtedness and their representative(s) may exercise or
refrain from exercising any right, remedy or power granted by or in connection
with any agreements relating to the Senior Indebtedness;

(iii)

the holders of Senior Indebtedness and their representative(s) may release any
Person liable in any manner for the Senior Indebtedness; and

(iv)

any balance or balances of funds with any holder of Senior Indebtedness at any
time outstanding to the credit of Satellite or any of its Subsidiaries may from
time to time, in whole or in part, be surrendered or released,

all as the holders of any Senior Indebtedness or their representative(s) may
deem advisable, and all without impairing, abridging, diminishing, releasing or
affecting the subordination of the Obligations to Senior Indebtedness.

11.6

Benefits of Subordination. The provisions of this Section 11 are for the benefit
of the holders of Senior Indebtedness from time to time and, as such, the
holders of Senior Indebtedness are entitled to rely thereon and to enforce the
provisions of this Agreement against the Lender. Without limiting the foregoing,
the Lender and Satellite hereby expressly agree that the holders of Senior
Indebtedness may enforce any and all rights derived herein by suit, either in
equity or at law, for specific performance of any agreement contained in this
Agreement or for judgment at law and any other relief whatsoever appropriate to
such action or procedure. To the extent permitted by applicable law, each of the
Lender and Satellite and its Subsidiaries hereby waives notice of acceptance
hereof by the holders of the Senior Indebtedness.

11.7

Provisions Solely Defining Relative Rights. The provisions of this Section 11
are and are intended solely for the purpose of defining the relative rights of
the Lender on the one hand and the holders of Senior Indebtedness on the other
hand. Nothing contained in this Section 11 or elsewhere in this Agreement is
intended to or shall (a) impair, as among Satellite and its Subsidiaries and
their respective creditors (other than the holders of Senior Indebtedness and
the Lender), the obligations of Satellite, which are absolute and unconditional,
to pay to the Lender the principal of, premium, if any, and interest under this
Agreement as and when the same shall become due and payable in accordance with
their terms; or (b) affect the relative rights against Satellite or any of its
Subsidiaries of the Lender and creditors of Satellite or any of its
Subsidiaries, as applicable, other than the holders of Senior Indebtedness; or
(c) prevent the Lender from exercising all remedies otherwise permitted by
applicable law or under the Loan Documents,





28




--------------------------------------------------------------------------------







subject to the rights, if any, under this Section 11 of the holders of Senior
Indebtedness in any case, proceeding, dissolution, liquidation or other winding
up, assignment for the benefit of creditors or other marshaling of assets and
liabilities of Satellite or any of its Subsidiaries referred to in Section 11.1,
to receive, pursuant to and in accordance with such Section, cash, property and
securities otherwise payable or deliverable to such holder.

11.8

Credit Enhancements. Nothing in this Agreement shall require the Lender to
deliver to or otherwise turn over to the Senior Creditors any amounts to which
the Lender may be entitled under credit enhancements (including, without
limitation, insurance policies) that are paid for, directly or indirectly, by
entities other than Satellite or any of its Subsidiaries; provided, that neither
Satellite nor any of its Subsidiaries shall have any liability in respect of any
such credit enhancement.

[signature page follows]





29




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
at Chicago, Illinois by their respective officers thereunto duly authorized as
of the date first written above.

IRIDIUM SATELLITE LLC




By Iridium Holdings LLC, its Managing Member




By:

/s/ Dan A. Colussy




Title:

Chairman




Address:

44330 Woodbridge Parkway

Leesburg, VA 20176




Attention: Dan A. Colussy

Telephone number: (281) 244-4056

Telecopier number: _____________




IRIDIUM HOLDINGS LLC

 

By:

/s/ Dan A. Colussy




Title:

Chairman




Address:

44330 Woodbridge Parkway

Leesburg, VA 20176




Attention: Dan A. Colussy

Telephone number: (281) 244-4056

Telecopier number: _____________




MOTOROLA, INC.




By:

/s/ Ted Schaffner




Title:

Senior Vice President and Director of

Corporate Development




Address:

1303 E. Algonquin Road

Schaumburg, Illinois 60196




Attention: Ted Schaffner

Telephone number: (847) 576-6600

Telecopier number: (847) 576-8890








30




--------------------------------------------------------------------------------







with a copy to:




Motorola, Inc.

1303 E. Algonquin Road

Schaumburg, Illinois 60196

Attention: General Counsel

Telecopier number: (847) 576-3750

 








31


